UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-1491


VERNELL B. LLOYD,

                Plaintiff - Appellant,

           v.

NEW HANOVER REGIONAL MEDICAL CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:06-cv-00130-D)


Argued:   October 27, 2010              Decided:   November 16, 2010


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Geraldine Sumter, FERGUSON, STEIN, CHAMBERS, GRESHAM &
SUMTER, PA, Charlotte, North Carolina, for Appellant.    James
Bernard Spears, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
PC, Charlotte, North Carolina, for Appellee. ON BRIEF: Lindsay
M. Peed, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vernell   B.   Lloyd,    an    African    American   registered    nurse,

brought this action against her former employer, New Hanover

Regional Medical Center.            Lloyd alleges that the medical center

discriminated against her and terminated her employment because

of her race and in retaliation for her protected activity in

violation of Title VII, 42 U.S.C. § 2000e et seq. (2006) and 42

U.S.C. § 1981 (2006).         She also alleges state law claims.            The

district court granted the medical center summary judgment on

all of Lloyd’s claims.        We affirm.



                                        I.

      In May 2004, after Lloyd had worked in various units within

the   medical    center       for     approximately     twenty   years,     she

transferred to a new unit.           Lloyd began experiencing performance

problems for which her supervisors disciplined her.                    In March

2007, Lloyd unsuccessfully sought a promotion in this same unit.

Her record of discipline made her ineligible for promotion under

the medical center’s written promotion policy.

      In May 2007, the medical center’s chief nurse executive,

Mary Ellen Bonczek, transferred Lloyd to another unit to give

her a “fresh start” with new managers and coworkers.                     Again,

Lloyd experienced performance problems.               On July 5, 2007, her

supervisor,     Barbara   Buechler,          after   issuing   Lloyd    several

                                        2
progressive       disciplinary        measures,       recommended   that       Bonczek

discharge       Lloyd.       Bonczek       accepted     the    recommendation        and

terminated Lloyd’s employment.                  Throughout her tenure on both

units, Lloyd filed various grievances with the medical center

alleging that her employer mistreated her because of her race.

     Lloyd contends that the medical center took disciplinary

measures against her, failed to promote her, and terminated her

employment because of her race and in retaliation for filing

multiple grievances.



                                           II.

     The district court carefully considered the facts in the

record and concluded that Lloyd failed to demonstrate a genuine

issue    of     material     fact   that    the    medical     center’s       proffered

reasons for terminating her employment and failing to promote

her were pretextual.           As to her termination claim, the district

court concluded that Lloyd offered no evidence that “Buechler’s

honest    belief       concerning     Lloyd’s      discipline     and    performance

problems” was pretext for discrimination or retaliation.                             In

regard to Lloyd’s failure to promote claim, the district court

found that Lloyd failed to raise a genuine issue of material

fact that the medical center’s discipline rule, which made Lloyd

ineligible       for   the   promotion,      was   pretextual.          The    district

court    also    concluded     that    Lloyd     failed   to   establish       a   prime

                                            3
facie case of discriminatory discipline because she failed to

“show    that    she   was   similarly    situated    with     a    comparator   who

received less severe discipline from the same supervisor for

essentially the same conduct.”                In light of these rulings, the

district court also granted summary judgment on Lloyd’s state

law claims for negligent retention and supervision. 1

     Lloyd filed a timely appeal.               We review a grant of summary

judgment    de    novo,      examining    the     facts   in       the   light   most

favorable to the nonmoving party.               Anderson v. Russell, 247 F.3d

125, 129 (4th Cir. 2001).



                                         III.

     After having the benefit of oral argument and carefully

reviewing the briefs, record, and controlling legal authorities,

we conclude that the district                 court's analysis       was correct. 2

Accordingly, we affirm on the basis of the district court's well

reasoned opinion.         See Vernell B. Lloyd v. New Hanover Regional

Medical Center, No. 7:06-CV-130-D (E.D.N.C. Mar. 31, 2009).



                                                                            AFFIRMED

     1
       In addition, the district court granted summary judgment
on Lloyd’s claim of “hostile work environment on the basis of
retaliation.” Lloyd does not challenge this ruling on appeal.
     2
       Lloyd also challenges certain evidentiary rulings of the
district court; we find no error in those rulings.


                                          4